Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 18, 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine et al. (US 6,083,419) and in in view of Inaba et al. (US 2007/0200089).
 	With respect to claims  2, 18, 47 Grumbine describes a metal polishing composition and polishing method using the composition, comprising: ceria and silica (claim 19) at amount such as 3-7 wt% (col. 3, lines 6-10; col. 6, lines 22-24); water (claim 43).  Unlike claimed invention, Grumbine doesn’t describe the composition contain a nitrogen-containing compound such as sulfanilamide and a polyoxyalkylene derivative. Inaba describes a metal polishing composition and a polishing a metal surface with the composition.  The composition comprises: abrasive grains such as ceria (cerium oxide); water; and a surfactant and hydrophilic compounds/polymers including sulfanilamide and polyoxyethylene or polyoxypropylene alkyl ether sulfate salts, polyoxyethylene/polyoxypropylene alkyl ethers (claimed polyoxyalkylene derivative) (paragraphs 40, 79, 80, 82, 83, 93, 99).  The concentrations of these compounds are from 0.001 to 10 g/L or 0.0001-1 wt% (1 wt% = 10 g/L) (para 85), preferable 0.1 to 3 g/L or 0.01 to 0.3 wt%, which is within claimed ranges for these components.  Overlapping ranges are held obvious and one skill in the art to use ranges including overlapping ranges for the polishing with expected results.  MPEP 2144.05.
It would have been obvious for one skill in the art before the effective filing date of the invention, in light of Inaba, to use these surfactants and the hydrophilic polymers in a same composition as suggested by Inaba because he teaches that the composition can include surfactant and/or hydrophilic (paragraphs 79, 83) and they reduce contact angle between the plane of a substrate and the composition to achieve uniform polishing (paragraph 79) and Grumbine teaches to use any known polishing additives including surfactants (col. 7, lines 39-44). This would provide claimed composition with expected results.  
With respect to the limitation of the composition comprises no nitrogen-containing compound including an azole ring.  Grumbine teaches that the nitrogen containing compounds with an azole ring are alternatives. Other compounds can be used such as glutathione, pyridazine, pyrazine, thiophene, which contains no azole rings (col. 5, lines 5-25; claim 43).   Therefore, the modified composition of Grumbine contains no nitrogen-containing compound including an azole ring.
 	With respect to claim 46, Grumbine doesn’t describe claimed nitrogen-containing compounds such as 2,3-dimethylpyrazine, 2,5-dimethylpyrazine, 2,3-diethylpyrazine, 2,3,5,6 tetramethylpyrazine. However, these are alkylpyrazines compounds, please see TGI reference for structures of these alkylpyrazine recited below.  Grumbine does teaches to use similar alkylpyrazines including 2,3,5, trimethylpyrazine, 2-ethyl-3,5-dimethylpyrazine (col. 5, line 6, 7; claim 43).  Therefore, in the absent of unexpected results, it would have been obvious for one skill in the art before the filing date of the invention to use other similar types of alkylpyrazine including claimed 2,3-dimethylpyrazine, 2,5-dimethylpyrazine, 2,3-diethylpyrazine, and 2,3,5,6 tetramethylpyrazine or mixture thereof because they have similar structure as those from Grumbine’s nitrogen-containing compounds and the similarity in chemical structure and function entails the motivation of one skilled in the art to use claimed compound, in the expectation that compounds similar in structure will have similar properties in a polishing composition.  See MPEP 2144.99.  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).  See also in re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007).  Closely related homologs, analogs, and isomers in chemistry may create a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 21 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).

 	With respect to claim 48, Grumbine describes the abrasive includes from about 1% (col. 6, line 20) and Inaba describes the abrasive content is as low as 0.01 wt% (paragraph 95).  Overlapping ranges are held obvious and one skill in the art to use ranges including overlapping ranges for the polishing with expected results.  MPEP 2144.05.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine/Inaba et al. (US 2007/0200089) as applied to claim 2 above, and further in view of Minami et al. (US 2016/0222252).
 	With respect to claim 17, the applied prior art above doesn’t describe a polishing set comprising a first liquid of abrasive grains and water and a second liquid of the sulfanilamide and water.  Minami describes a polishing-liquid set of abrasive grains with water and nitrogen-containing compound with water (paragraphs 25-27).  It would have been obvious for one skill in the art before the effective filing date of the invention to provide the constituent components of the slurry in separate liquid storage in light of Minami because he describes the polishing-liquid set provides excellent stability of the abrasive grains (paragraph 26).
	

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine/Inaba as applied to claim 18 above, and further in view of Liu et al. (2016/0122696).
 	With respect to claim 20, Grumbine doesn’t describe a surface to be polished contains amorphous silicon.  However, the material to be polished would depend on the type of a structure being manufacture.  An amorphous silicon is well known material in making microelectronic device as shown here by Liu (paragraph 16).  Therefore, it would have been obvious for one skill in the art to have polished surface include a material of amorphous silicon because that would produce a microelectronic device with expected results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 17, 18, 20, 46-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 7, 50 and new dependent claims 53-55 remain allowable for the same reason as set forth in the previous office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



11/23/2022